His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Defendant urges that 'this suit is premature, and stripped of refinements and inessential details the situation is 'just this:
1 Plaintiff suffered a fire loss and submitted proofs. Defendant demanded an appraisement and called upon plaintiff to produce before the appraisers what was left of the damaged furniture. Plaintiff declared it impossible to comply with this request, saying that the debris had been cast away shortly after the fire. Defendant still .insisted, and refused to allow appraisement to proceed 'otherwise.
Thereupon plaintiff brought this suit, and defendant pleads that it is premature because the appraisement is still pending.
As a mere demurrer, or even as a plea in abatement, this plea cannot be allowed. Defendant will not permit the appraisement to proceed unless plaintiff produces the damaged remains of the furniture; on the other hand plaintiff refuses to produce these damaged remains, declaring it impossible to do so; and neither party has *128shown-the least disposition to recede from the stand thus taken. ,. ‘ ■ ■ '
' It is, the,ref oré, manifest'that "the appraisement can never terminate, and if the plea of prematurity is good .at this time it will be equally effective for all future time, and thus operate forever as a.¡complete bar to any recovery by plaintiff.
And, therefore, to maintain this exception of prematurity at the threshold'of the suit, and purely Upon the ground that the matter is still in the hands of the' appraisers, withoutinquiry into-.allthe circumstances, would be in ,effect to deny plaintiff’s right without according him a hearing. And an inquiry of that nature is one which properly belongs to the merits of the case.